Citation Nr: 0401109	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of substantive appeal of an October 1999 
determination that denied basic eligibility for nonservice -
connected death pension benefits.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The veteran in this case had active service with the U.S. 
Navy from April 1919 through June 1937.  He died in January 
1988, and the appellant is his widow.  This matter comes 
before the Board of Veterans' Appeals (Board) from an October 
1999 RO determination that the appellant had no legal 
entitlement to the benefits sought.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The threshold question that must be addressed is the nature 
of the issue presented, and whether the Board properly has 
jurisdiction in the matter.  For there to be an appeal, there 
must be a timely filed Notice of Disagreement in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2003).

In October 1999 the RO, finding that the veteran did not have 
qualifying (i.e.wartime) service, denied the appellant's 
claim for entitlement to nonservice-connected death pension 
benefits.  The appellant was notified by letter dated October 
26, 1999.  She submitted a timely notice of disagreement 
(NOD) in November 1999 (see 38 C.F.R. § 20.302).  A SOC was 
issued December 10, 1999.  An accompanying letter advised the 
appellant that to perfect her appeal of the determination she 
would need to file a formal appeal, and that an enclosed VA 
Form-9 contained instructions on completing the substantive 
appeal and explained the time limit for doing so.  

In a letter received in February 2000, the appellant 
requested correction of the veteran's military records.  The 
RO sent her the proper form for submitting the request to the 
Department of Defense. 
In correspondence received December 19, 2000, the appellant 
requested a SOC regarding the October 1999 determination and 
a VA Form-9.  She was advised that as she had not timely 
submitted a substantive appeal with the October 1999 
determination, it had become final.  

In a letter received in November 2001, the appellant again 
expressed disagreement with the October 1999 determination.  
The RO handled this statement as an untimely NOD with the 
determination and in August 2002 issued a SOC addressing 
timeliness of NOD.  Inasmuch as the appellant had already 
filed a timely NOD with the October 1999 determination in 
November 1999, timeliness of NOD was a moot point.  What the 
appellant should have been advised, again, was that she had 
not filed a timely substantive appeal following issuance of 
the December 1999 SOC; that the October 1999 determination 
was final; and that new and material evidence would have to 
be submitted for the claim to be reopened (or that in the 
alternative she could file a claim of clear and unmistakable 
error (CUE) with the October 1999 determination.  As the case 
has been presented to the Board, the appellant has had 
inadequate notice regarding adjudicative and appellate 
procedures.

Finally, it appears that the appellant is confused regarding 
the legal requirements for the benefit sought and/or does not 
understand the distinction between DIC and death pension 
benefits (here including that wartime service (not shown) is 
required.  

Accordingly, the case is REMANDED to the RO for the 
following:

The appellant should be informed that the 
October 1999 determination denying basic 
eligibility for death pension benefits 
became final because she did not file a 
timely substantive appeal, and that she 
was notified of this in January 2001.  
She should be advised that her only 
recourses at this time would be to either 
attempt to reopen the claim by submitting 
new and material evidence or to file 
claim alleging error in a prior 
determination.  She should also be 
advised of the distinction between DIC 
and Death Pension benefits and the 
differing requirements (i.e., that death 
pension has a threshold requirement of 
wartime service, which the veteran did 
not have).  Depending on her response, 
the RO should either issue an SOC in the 
matter of timeliness of NOD regarding 
timeliness of substantive appeal with the 
October 1999 determination, or address a 
petition to reopen the claim for death 
pension benefits or any allegation of CUE 
in a prior determination.  The appellant 
should have the opportunity to respond, 
and should be provided any further 
explanation indicated. Thereafter, the 
case should be processed in accordance 
with standard appellate practices. 


The purposes of this remand is to meet notice requirements, 
and to ensure due process.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




